Citation Nr: 0505191	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
April 1963 and died in April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's claim of entitlement to 
non-service-connected burial benefits.

FINDINGS OF FACTS

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran died at the Twin City Regional Hospital in May 
2003.

3. At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  

4. There was no claim for compensation or pension pending at 
the time of the veteran's death that would have resulted in 
an award of compensation or pension.

5. The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

6. The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met. 38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1605 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the appellant has 
been informed of the evidence necessary to substantiate her 
claim and of her and VA's respective obligations to obtain 
different types of evidence. The Board finds that the notice 
and duty to assist provisions of the law have been met. See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600. Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c). If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA. 38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance. Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f). See 38 U.S.C.A. § 2303.



Analysis

The veteran died at a Regional Hospital in April 2003. At the 
time of his death, the veteran was not receiving VA 
compensation or pension benefits.

The record shows that the appellant submitted an application 
for burial benefits in April 2003 and specified that she was 
not claiming that the cause of death was service connected. 

The record further shows that the veteran died at a Regional 
Hospital.  Thus, at the time of his death, the veteran was 
not receiving treatment under VA authority or contract and 
was not hospitalized or traveling under VA authority or 
contract. 38 C.F.R. §§ 3.1600(c), 3.1605.

No claim for pension or compensation was pending at the time 
of his death. 38 C.F.R. § 3.1600(b)(2).

There is no indication in the record that the veteran's body 
was held by a State, or political subdivision of a State, 
that no next of kin or other person claimed the body, and 
that there were insufficient available resources to cover 
burial and funeral expenses.  The appellant indicated on her 
April 2003 application for burial benefits that the place of 
burial was the Pope's Knob Cemetery, Carroll County, 
Virginia.  On the application, she specified that the veteran 
was not buried in a cemetery owned by a state or the Federal 
government. A burial allowance is therefore not warranted 
under 38 C.F.R. § 3.1600(b)(3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance. The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery. As noted above, the 
appellant specified in her application for burial benefits 
that the veteran was not buried at a state owned-cemetery. 
See 38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  Moreover, the veteran's separation document, his DD 
214, does not reflect that he was separated as a result of 
physical or mental disability. 38 C.F.R. § 3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits establish very specific 
eligibility requirements for such benefits. The Board 
appreciates the fact that the appellant could well believe 
that she is entitled to these benefits based on the veteran's 
service.  As the veteran was not actually receiving VA 
benefits at the time of his death, there is no basis for a 
grant of the benefit now sought.  The Board has no authority 
to act outside the constraints of the regulatory criteria 
that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 
2002).  It follows that the claim for non-service-connected 
burial benefits must be denied. The evidence is not so evenly 
balanced as to raise doubt concerning any material issue. 38 
U.S.C.A. § 5107(b).

ORDER

Entitlement to non-service-connected burial benefits is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


